Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This action is in response to the application filed on 07/27/2022.
	Claims 1, 3-16, and 19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record Swierc et al. (2016/0034270 A1) in view of NPL-Saha et al. (An InformationRetrieval Approach for Regression Test Prioritization Based on Program Changes, 2015) and further in view of NPL-Khatibsyarbini et al. (A Hybrid Weigh-Based and String Distances Using Particle Swarm Optimization for Prioritizing Test Cases, June 30, 2017) and further in view of Bhattacharjee et al. (US 2018/0349257 A1) fail to teach the amended claim. An updated search was performed and the closest prior art found to teach the new limitation Elimeleh et al. (US 10,860,465 B2) teaches in claim 4, a rank value for a code committer based on total number of tests failed and a total number of tests associated with the particular code committer which fails to fully teach the newly added limitation “for each test of the plurality of tests, further determine the score based on a weight assigned to a tile of the ascertaind e files as a function of unique tests of the plurality of tests and a number of tests of the plurality of tests that the file of the ascertained files is related to”. Therefore, claim 1 is allowed and dependent claims 3-9 are allowed for their dependence on allowed claim 1.
Regarding independent claim 10, the prior art of record Swierc et al. (2016/0034270 A1) in view of NPL-Saha et al. (An Information Retrieval Approach for Regression Test Prioritization Based on Program Changes, 2015) and further in view of NPL-Khatibsyarbini et al. (A Hybrid Weigh-Based and String Distances Using Particle Swarm Optimization for Prioritizing Test Cases, June 30, 2017) and further in view of Dmitriev-Zdorov (US 2009/0222234 A1). An updated search was performed and the closest prior art found to teach the amended limitation Elimeleh et al. (US 10,860,465 B2) teaches in claim 4, a rank value for a code committer based on total number of tests failed and a total number of tests associated with the particular code committer which fails to fully teach the amended limitation “wherein the weight is determined as a function of a count of the file with respect to an associated test and as a function of unique tests of the plurality of tests and a number of tests of the plurality of tests that the File of the ascertained files is related to”. Therefore, claim 10 is allowed and dependent claims 11-15 are allowed for their dependence on allowed claim 10.
Regarding independent claim 16, the prior art of record Swierc et al. (2016/0034270 A1) in view of NPL-Saha et al. (An Information Retrieval Approach for Regression Test Prioritization Based on Program Changes, 2015) and further in view of NPL-Khatibsyarbini et al. (A Hybrid Weigh-Based and String Distances Using Particle Swarm Optimization for Prioritizing Test Cases, June 30, 2017) and further in view of Geheb et al. (US 2016/0026554 A1). An updated search was performed and the closest prior art found to teach the new limitation Elimeleh et al. (US 10,860,465 B2) teaches in claim 4, a rank value for a code committer based on total number of tests failed and a total number of tests associated with the particular code committer which fails to fully teach the newly added limitation “and based on a weight assigned to a file of the ascertained files as a function of unique tests of the plurality of tests and a number of tests of the plurality of tests that the file of the ascertained files is related to”. Therefore, claim 16 is allowed and dependent claim 19 is allowed for its dependence on allowed claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 8:30-4:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

	
/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193                                                                                                                                                                                                        

/Chat C Do/Supervisory Patent Examiner, Art Unit 2193